Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 12/15/2021. The changes and remarks disclosed therein have been considered. Claims 1, 2, 6, 7, 10, 11, 17 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Fournel (US 6307797 Al).
Fournel discloses a device for reading a memory including precharging circuits for precharging the inputs of a differential amplifier to a precharging voltage. The precharging voltage may be at an intermediate voltage level between a precharging voltage level of the bit lines and the voltage level of the logic supply voltage. This provides for a very fast build-up, during a following evaluation phase, of the output of the amplifier in a state corresponding to that of the cell being read. An internal detection circuit may also be included to detect an end of the precharging to stop the precharging circuit and activate the read current generator for the evaluation phase.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein a transient current occurs on the addressed bit line while a voltage on the addressed bit line increases or decreases; wherein the transient current increases a total current on the addressed bit line; wherein, while the transient current exists, the total current on the address bit line is a sum of the bit cell current and the transient current; and wherein a value of the given bit cell is correctly discriminated by the sensing amplifier when the bit line current is free of the transient current.
Regarding independent claim 10 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a transient current occurs on the first bit line while a voltage on the first bit line increases or decreases; wherein the transient current increases a total current on the first bit line; 4Application No. 17/037,948Docket No. ONS04138US wherein, while the transient current exists, the total current on the first bit line is a sum of a bit cell current and the transient current; and wherein a value of the first bit cell is correctly discriminated by the sensing amplifier when the bit line current is free of the transient current.
Regarding independent claim 17 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein a transient current occurs on the first bit line while a voltage on the first bit line increases or decreases; wherein the transient current increases a total current on the first bit line, wherein, while the transient current exists, the total current on the first bit line is a sum of a bit cell current and the transient current; and wherein a value of the first bit cell is correctly discriminated by the sensing amplifier when the total current of the first bit line is free of the transient current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824